Name: Commission Regulation (EC) NoÃ 468/2008 of 28Ã May 2008 correcting Regulation (EC) NoÃ 314/2008 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  cooperation policy;  prices
 Date Published: nan

 29.5.2008 EN Official Journal of the European Union L 139/16 COMMISSION REGULATION (EC) No 468/2008 of 28 May 2008 correcting Regulation (EC) No 314/2008 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1182/2007 of 26 September 2007 laying down specific rules as regards the fruit and vegetable sector, amending Directives 2001/112/EC and 2001/113/EC and Regulations (EEC) No 827/68, (EC) No 2200/96, (EC) No 2201/96, (EC) No 2826/2000, (EC) No 1782/2003 and (EC) No 318/2006 and repealing Regulation (EC) No 2202/96 (1), Having regard to Commission Regulation (EC) No 1580/2007 of 21 December 2007 laying down implementing rules of Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector (2), and in particular Article 138(1) thereof, Whereas: (1) An error has been found in the Annex to Commission Regulation (EC) No 314/2008 (3). (2) Commission Regulation (EC) No 314/2008 should therefore be amended accordingly. (3) Article 138(3) of Regulation (EC) No 1580/2007 stipulates that, where no standard import value is in force for a product for a given origin, the average of the standard import values in force for that product shall apply. (4) Application of the corrected standard import value must be requested by the party concerned so that they are not placed retroactively at a disadvantage, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 314/2008 shall be amended in accordance with the Annex to this Regulation. Article 2 At the request of the party concerned, the customs office where the import was recorded shall refund part of the customs duties for the products originating in the third countries concerned and released for free circulation during the period between 5 and 7 April 2008. Refund applications must be lodged no later than the last day of the third month following that in which this Regulation enters into force and must be accompanied by the declaration of release for free circulation for the import concerned. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 273, 17.10.2007, p. 1. (2) OJ L 350, 31.12.2007, p. 1. Regulation as last amended by Regulation (EC) No 352/2008 (OJ L 109, 19.4.2008, p. 9). (3) OJ L 94, 5.4.2008, p. 1. ANNEX In the Annex to Regulation (EC) No 314/2008, the part that relates to CN code 0805 50 10 is amended as follows: 1. The entry relating to Turkey is replaced by the following: TR 135,5 2. The entry relating to other origins is replaced by the following: ZZ 113,5